I concur fully in the announcement of legal principles as made by Mr. Justice BUFORD, but I think the question of whether or not the light was kept burning by the defendant so as to give warning of the obstruction presented a question of negligence vel non for the jury to decide, and that there was enough evidence to sustain the jury's finding — The same thing applies to the question of contributory negligence — We cannot in this case say that plaintiff was guilty of contributory negligence, as a matter of law — Previous knowledge of this street and obstruction would not necessarily mean that plaintiff was negligent in hitting the obstruction in the darkness. The "safety zones" are narrow, and it would be hard for a person well acquainted with the street to tell in the darkness their exact location — Hence the city owes the public (including that portion of it that is familiar with the street) the duty to keep lights burning, so these safety islands may be avoided — I think therefore the judgement should be affirmed.